 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ISRAEL ONTIVEROS,                                  No. 2: 19-cv-2445 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    WARDEN ELDRIDGE, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 7, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                         1
 1   Accordingly, IT IS HEREBY ORDERED that:
 2            1. The findings and recommendations filed May 7, 2021, are adopted in full;
 3            2. This action is dismissed without prejudice pursuant to Federal Rule of Civil Procedure
 4   41(b).
 5

 6
     DATED: June 28, 2021                            /s/ John A. Mendez
 7
                                                     THE HONORABLE JOHN A. MENDEZ
 8                                                   UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
